 


109 HR 1318 IH: To allow the refurbishment and operation of a small hydroelectric facility in central Montana by adjusting the amount of charges to be paid to the United States under the Federal Power Act, and for other purposes.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1318 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To allow the refurbishment and operation of a small hydroelectric facility in central Montana by adjusting the amount of charges to be paid to the United States under the Federal Power Act, and for other purposes. 
 
 
1.Extension of time for Federal Energy Regulatory Commission projectNotwithstanding the time period specified in section 5 of the Federal Power Act (16 U.S.C. 798) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12107, the Commission shall extend the preliminary permit for a period of three years from the current expiration. If such permit has expired, the Commission shall reinstate the preliminary permit for a period of three years at the request of the permittee.
2.Limitation on certain fees assessed to the Flint Creek ProjectNotwithstanding Section 10(e)(1) of the Federal Power Act or any other provision of Federal law providing for the payment to the United States of charges for the use of its lands for the purpose of operating and maintaining a hydroelectric development licensed by the Federal Energy Regulatory Commission, any political subdivision of the State of Montana which holds a Federal Power Act license in Granite and Deer Lodge Counties, Montana shall be required to pay the lesser of $25,000 or such annual charge for the use of such lands as the Federal Energy Regulatory Commission and any other department or agency of the Federal Government may assess, as long as such political subdivision continues to hold the license for the project. 
 
